FILE COPY
                                                                                        FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 30, 2015

                                      No. 04-14-00558-CV

                                     Edna A. MARTINEZ,
                                           Appellant

                                                v.

                        STATE OFFICE OF RISK MANAGEMENT,
                                      Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court Case No. 2001-CI-17102
                         Honorable Antonia Arteaga, Judge Presiding

                                        ORDER
       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on Wednesday, September 2, 2015, to the
following panel: Chief Justice Sandee Bryan Marion, Justice Karen Angelini, and Justice Jason
Pulliam. All parties will be notified of the Court’s decision in this appeal in accordance with
TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on July 30, 2015.

                                                            ______________________________
                                                            Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this July 30, 2015.

                                                            ______________________________
                                                            Keith E. Hottle, Clerk